Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
	Applicants’ amendment filed February 25, 2022 has not been entered.

Continuation of 3. NOTE:  Claim 1 has been amended. 

In particular, Applicant has amended claim 1 to recite: 
	“a first enzyme with a first lanthanide-chelator complex” in lines 2-3;
	“labeling a second solution comprising a first substrate with a second lanthanide-chelator complex” in lines 6-7;
	“in the mass spectrum of at least two of the two or more mixtures” in lines 24 and 27;
	“each of the at least two or more mixtures formed in step (c)” in line 29; and
	“wherein the abundance of the first enzyme and the first substrate linearly correlates to the intensity of the first lanthanide-chelator complex and the second lanthanide-chelator complex, respectively” in lines 32-34.

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on February 25, 2022 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment 

Therefore, claims 1-4, 13, 15, 27 and 28 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639